 



Exhibit 10.59

          Please quote our reference when replying   (JTC LOGO)
[a33657a3365705.gif]

Our Ref: JTC(L) 3601/2506/TEMP/GL/SN
       
 
       
20 July 2006
       
 
        TRIO-TECH INTERNATIONAL PTE LTD   JTC Corporation BLK 1008 TOA PAYOH
NORTH   The JTC Summit #03-09   8 Jurong Town Hall Road SINGAPORE 318996  
Singapore 609434
 
       
ATTN: JALENE NG
  contact   1800 568 7000
 
  centre hotline    
 
       
 
  main line   (65) 6560 0056
 
       
 
  facsimile   (65) 6565 5301
 
       
BY LOCAL URGENT MAIL
  website   www.jtc.gov.sg

Dear Sirs,
RENEWAL OFFER OF TENANCY FOR FLATTED FACTORY KNOWN AS PRIVATE LOT A19597C AT BLK
1008 TOA PAYOH NORTH #01-08 SINGAPORE 318996

1   We are pleased to offer a tenancy of the Premises subject to the covenants,
terms and conditions in the annexed Memorandum of Tenancy No. 27.09 (“the MT”)
and in this letter (collectively called “the Offer”).   2   2.1 The Premises    
  Private Lot A19597C also known as Unit #01-08 (“the Premises”) at BLK 1008 TOA
PAYOH NORTH #01-08 SINGAPORE 318996 (“the Building”) SINGAPORE(318996) as
delineated and edged in red on the plan attached to the Offer.   2.2   Term of
Tenancy

3 years, 0 months, 0 days (“the Term”) with effect from 1 July 2006 (“the
Commencement Date”).

2.3   Tenancy

  (a)   Your due acceptance of the Offer in accordance with Clause 3 of this
letter shall, together with the Offer, constitute a binding tenancy agreement
(“the Tenancy”).     (b)   In the event of any inconsistency or conflict between
any covenant, term or condition of this letter and the MT, the relevant
covenant, term or condition in this letter shall prevail.

(LOGO) [a33657a3365706.gif]   (LOGO) [a33657a3365707.gif]   (LOGO)
[a33657a3365708.gif]

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

      as the case may be, subject to appropriate deductions or payment to us for
damages or other sums due under the Tenancy.     (c)   If the Building Rent at
the discounted rate is increased to the normal rate, or Service Charge is
increased, or any deductions are made from the Security Deposit, you shall
immediately pay the amount of such increase or make good the deductions so that
the Security Deposit shall at all times be equal to one (1) month’s Building
Rent (at the normal or discounted rate, as the case may be) and Service Charge.
    (d)   If at any time during the Term, your GIRO payment is discontinued,
then you shall place with us, within two (2) weeks of the date of discontinuance
of your GIRO payment, the additional sum equivalent to two (2) months’ Building
Rent and Service Charge, so that the Security Deposit shall at all times be
equal to three (3) months’ Building Rent (at the normal or discounted rate, as
the case may be) and Service Charge for the remaining period of the Term.    
(e)   If at any time during the Term the off-budget measure is withdrawn you
shall, if required in writing by us, also pay to us the additional sum
equivalent to two (2) months’ Building Rent and Service Charge, so that the
Security Deposit shall at all times be equal to three (3) months’ Building Rent
(at the normal or discounted rate, as the case may be) and Service Charge for
the remaining period of the Term.

2.8   Mode of Payment

  (a)   Your first payment to be made with your letter of acceptance in
accordance with Clause 3 of this letter and the attached Payment Table shall be
by non-cash mode (eg, Cashier’s Order, cheque).     (b)   Thereafter during the
Term, you shall pay Building Rent, Service Charge and GST at prevailing rate by
Interbank GIRO or any other mode to be determined by us.     (c)   You have an
existing account with us from which we shall deduct the aforesaid payments. You
are therefore not required to submit a duly completed GIRO form as part of the
Mode of Due Acceptance. But if you wish to have a separate GIRO account to meet
the aforesaid payments, please complete the GIRO deduction form enclosed.    
(d)   However, pending finalisation for the GIRO arrangement, you shall pay
Building Rent, Service Charge and GST at prevailing rate as they fall due by
cheque or Cashier’s Order.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

2.9   Authorised Use       You shall use the Premises for the purpose of STORAGE
AND OPERATION OF TRANSFORMER AND SWITCHBOARDS only and for no other purpose
whatsoever (“the Authorised Use”).   2.10   Loading Capacity

  (a)   Normal (Ground & Non-ground) Floor Premises:         You shall comply
and ensure compliance with the following restrictions:

  (a1)   maximum loading capacity of the goods lifts in the Building; and    
(a2)   maximum floor loading capacity of 12.5 kiloNewtons per square metre of
the Premises on the 1st storey of the Building PROVIDED THAT any such permitted
load shall be evenly distributed.

  (b)   You shall therefore, subject to our prior written consent, provide at
your own cost suitable and proper foundation for all machinery, equipment and
installation at the Premises.

2.11   Reinstatement of Premises       You shall reinstate the Premises in
accordance with clauses 2.15 and 2.22 of the MT. The required reinstatement
works shall be conveyed to you after an inspection of the Premises.   2.12  
Option for Renewal of Tenancy

  (a)   You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy.     (b)   We may grant you a
further term of tenancy of the Premises subject to the following:

  (b1)   there shall be no breach of your obligations at the time you make your
request for a further term, and at the expiry of the Term;     (b2)   the
duration of the further term shall be mutually agreed upon;     (b3)   the rent
payable shall be at a revised rate to be determined by us, having regard to the
market rent of the Premises at the time of granting the further term. Our
determination of the Building Rent shall be final and conclusive; and     (b4)  
the tenancy for the further term shall be upon the same covenants, terms and
conditions except for the duration, Building Rent, security deposit (which shall
be equivalent to three (3) month’s Building Rent and Service Charge instead of
one (1) month), and excluding a covenant for renewal of tenancy.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

2.4   Area       Approximately 56 square metres (“the Area”).   2.5   Building
Rent (Discounted)

  (a)   Building Rent of $12.85 per square metre per month on the Area less
discount of $0.64 per square metre per month, in the event that the said
aggregate floor area occupied is at any time reduced to below 10,000 square
metres (when the discount $0.64 per square metre per month shall be totally
withdrawn) with effect from the date of reduction in the said aggregate floor
area; and     (b)   Rent Payable of $12.21 per square metre per month on the
Area, for so long as you shall occupy by way of tenancy an aggregate floor area
of 10,000 square metres in the Building or in the various flatted factories
belonging to us.

    (“Building Rent”) to be paid without demand and in advance without deduction
on the 1st day of each month of the year (i.e. 1st of January, February, March,
etc.). After your first payment is made in accordance with Clause 3 of this
letter and the attached Payment Table, the next payment shall be made on 1
August 2006.

2.6   Service Charge       $2.25 per square metre per month (“Service Charge”)
on the Area, as charges for services rendered by us, payable by way of
additional and further rent without demand on the same date and in the same
manner as the Building Rent, subject to our revision from time to time.   2.7  
Security Deposit/Banker’s Guarantee       For Building Rent — (Discounted))    
  Ordinarily we would require a tenant to lodge with us a security deposit
equivalent to three (3) months’ Building Rent and Service Charge. However, as an
off-budget measure and as payment by GIRO has been made a condition with which
you must comply under clause 3 of this letter, you shall, at the time of your
acceptance of the Offer, place with us a deposit equivalent to one (1) month’s
Building Rent (at the discounted rate) and Service Charge (“Security Deposit”)
as security against any breach of the covenants, terms and conditions in the
Tenancy, as follows:

  (a)   The Security Deposit may be in the form of cash or acceptable Banker’s
Guarantee in the form attached (effective from 1 July 2006 to 30
September 2009), or such other form of security as we may in our absolute
discretion permit or accept.     (b)   The Security Deposit shall be maintained
at the same sum throughout the Term and shall be repayable to you without
interest, or returned to you for cancellation, after the termination of the Term
(by expiry or otherwise) or expiry of the Banker’s Guarantee,

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

3   Mode of Due Acceptance

  (a)   The Offer shall lapse if we do not receive the following within 3 weeks:

  (a1)   Duly signed letter of acceptance (in duplicate) of the Offer, in the
form set out in the Letter of Acceptance attached. (Please date as required in
your letter of acceptance)     (a2)   Payment of the sum set out in the Payment
Table attached.

4   You may submit your acceptance and payment by post or if you wish to make a
submission personally, you may do so at our Contact Centre at The JTC Summit at
8 Jurong Town Hall Road. Please bring a copy of this letter when making your
submission.   5   Please note that payments made prior to your giving us the
other items listed above may be cleared by and credited by us upon receipt.
However, if those other items are not forthcoming from you within the time
stipulated herein, the Offer shall lapse and there shall be no contract between
you and us arising hereunder. Any payments received shall then be refunded to
you without interest and you shall have no claim of whatsoever nature against
us.   6   Variation to the Tenancy       Any variation, modification, amendment,
deletion, addition or otherwise of the Offer shall not be enforceable unless
agreed by both parties and reduced in writing by us. No terms or representation
or otherwise, whether expressed or implied, shall form part of the Offer other
than what is contained herein.   7   Car-Parking Scheme       The car park for
Block 1008 Toa Payoh North is currently managed by P-Parking International Pte
Ltd and you will have to observe and be bound by all the rules and regulations
governing the use and operation of the car park. You are requested to contact:

Mr Johnson Tan
736B Geylang Road,
Singapore 389647
Tel: 67494119

    on your use of the carpark.   8   Exclusion of the Contracts (Right of Third
Parties) Act       A person who is not a party to this Offer shall have no right
under the Contracts (Rights of Third Parties) Act (as may be amended or revised
from time to time) to enforce any of the covenants, terms or conditions of this
Offer.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

9   Jurisdiction & Governing Law       This Offer shall be interpreted in
accordance with the laws of Singapore and any legal proceedings, actions or
claims arising from or in connection with the Offer shall be commenced in and
heard before the courts of Singapore and you agree to irrevocably submit
yourself to the exclusive jurisdiction of the courts of Singapore.   10   Please
also note that our granting of your request/application herein does not at any
time prejudice or waive any of our rights or remedies for breaches of your
obligations to us. Any waiver by us, to be effective, must be clearly and
specifically stated in writing. In addition, no failure or delay on the part of
JTC to exercise any right or remedy under this Offer shall be construed or
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy preclude the further exercise of such right or remedy.   11   To
guide and assist you, we enclose a Schedule of Statutory Controls for Flatted
Factory Occupants.

Yours faithfully
-s- Ms Vivien Goh [a33657a3365711.gif]

Ms Vivien Goh
Assistant Manager (Lease Management)
Flatted Factory & Business Park Department
Customer Services Group
DID : 68833731
FAX : 68855936
Email :gohfsv@jtc.gov.sg
ENCS: [ Payment Table Specimen BG
             Plan Specimen Acceptance Form MT No. 27.09
             Schedule of Statutory Controls (SC3)]

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR PREMISES AT BLK 1008 TOA PAYOH NORTH #01-08 SINGAPORE
318996

                              Amount           GST
A19597C: Building Rent at $12.85 per sqm per month on 56 sqm for period 1
July 2006 to 31 July 2006
  $ 719.60                  
Less: Bulk discount of 5%, at $0.64 psm per sqm per month for period 1 July 2006
to 31 July 2006
  $ 35.84                  
 
  $ 683.76                  
Service charge at $2.25 per sqm per month on 56 sqm for period 1 July 2006 to 31
July 2006
  $ 126.00     $ 809.76     $ 40.48   Less: Amount to be deducted through GIRO  
        $ 850.24  
Deposit equivalent to 3 months’ Building Rent and Service Charge (or Banker’s
Guarantee)
  $ 2,429.28                  
Less: Deposit equivalent to 2 month’s Building Rent and Service Charge (Off-
budget Measure)
  $ 1,619.52     $ 809.76          
Stamp Duty for Letter of Acceptance (in duplicate)
          $ 78.00          
Note : If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                       
Total Payable (inclusive of GST at prevailing rate)
          $ 887.76          
Less: Cash Deposit
          $ 916.16          
Credit Balance
          $ 28.40          

Alternatively, please let us have your cheque for $78.00 and a Banker’s
Guarantee for $809.76.
Please note that your first month’s rent of $850.24 will be deducted through
your Giro Account in July 2006.

 